Title: Thomas Jefferson to John B. Colvin, 8 April 1813
From: Jefferson, Thomas
To: Colvin, John B.


          Sir Monticello Apr. 8. 13.
          I thank you for the historical work you have been so kind as to send me. but to give the precise opinion on it which you ask, is not very easy. History is one of those branches of science which different persons will pursue to greater or less extent in proportion to their views and opportunities. those of higher aims will resort to the original authors that nothing known to others may be unknown to them. students to whom this branch will be a necessary, yet secondary object, will call for the larger compilers; while those whose other occupations afford little  time or means to indulge their historical appetite, must be contented with the most succinct abridgments. among these different classes of readers, the scale of the Historical letters will find it’s place, and will become valuable and instructive in the degree which suits them. it will also be a convenient Manual even to proficients, who often wish to consult shorter works for a refreshment of memory when occasion occurs for taking more general views. for these purposes doubtless the work you sent me will be useful, & it’s cheapness as well as brevity will probably bring it into considerable demand. in wishing it success I contemplate not only your gratification, but the enlargement it may produce in the field of information among our fellow citizens. I tender you the assurance of my esteem & respect.
          Th:
            Jefferson
        